DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, such as: “each of the first trenches has finer surface asperities than asperities provided by the plurality of first trenches on the roughened area”, is indefinite.
Claim 1 recites the plurality of first trenches on the roughened area; therefore, where is each of the first trenches has finer surface asperities in claim 10?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (JP2018-67600; hereinafter Kobayashi) (IDS filed on 2/11/2021).
Regarding claim 1, Kobayashi discloses a package structure comprising:
a metal member 22 (fig. 1) having an obverse surface (labeled fig. 1) facing one side in a first direction (e.g. Z direction or upper direction); and
a resin member 5 (fig. 1) disposed in contact with at least a portion of the obverse surface (labeled fig. 1),
wherein the obverse surface has a roughened area (labeled fig. 1),
the roughened area (labeled fig. 1) includes a plurality of first trenches (labeled fig. 1) recessed from the obverse surface, each of the first trenches having a surface with a greater roughness than the obverse surface (labeled fig. 1),
the plurality of first trenches (labeled fig. 1) extend in a second direction (e.g. y direction) perpendicular to the first direction and are next to each other in a third direction (e.g. x direction) perpendicular to the first direction (e.g. z direction) and the second direction, and
the plurality of first trenches (labeled fig. 1) are filled with the resin member 5 (fig. 1).

    PNG
    media_image1.png
    371
    824
    media_image1.png
    Greyscale


Regarding claim 2, Kobayashi discloses that wherein as viewed in the first direction (e.g. z direction, figs. 1, 4A and 6), each of the plurality of first trenches (labeled fig. 1) is continuous from one edge of the roughened area (labeled fig. 1) in the second direction (e.g. y direction) to another edge of the roughened area (labeled fig. 1) in the second direction (e.g. y direction, figs. 1, 4A and 6).
Regarding claim 3, Kobayashi discloses that wherein as viewed in the first direction (e.g. z direction, figs. 1, 4A and 6), each of the plurality of first trenches (labeled fig. 1) extends linearly in the second direction (e.g. y direction, figs. 1, 4A and 6).
Regarding claim 4, Kobayashi discloses that wherein the roughened area (labeled fig. 1) of the obverse surface (labeled fig. 1) includes a ridge (labeled fig. 4A) between two of the plurality of first trenches (labeled fig. 4A) adjacent to each other in the third direction (e.g. x direction), and as viewed in the first direction (e.g. z direction), the ridge (labeled fig. 4A) is continuous from one edge of the roughened area (labeled fig. 1) in the second direction to another edge of the roughened area (labeled fig. 1) in the second direction (e.g. y direction, fig. 6).

    PNG
    media_image2.png
    391
    782
    media_image2.png
    Greyscale



Regarding claim 5, Kobayashi discloses that the roughened area (labeled fig. 1) further includes a plurality of second trenches (labeled fig. 1) each of which has a surface with a greater roughness than the obverse surface (labeled fig. 1), the plurality of second trenches extend in the third direction (e.g. x direction in figs. 1 and 6) and are next to each other in the second direction (e.g. y direction, fig. 1 and 6), and as viewed in the first direction (e.g. z direction), each of the first trenches intersects each of the plurality of second trenches (labeled fig. 6).

    PNG
    media_image3.png
    409
    643
    media_image3.png
    Greyscale


Regarding claim 7, Kobayashi discloses that wherein as viewed in the first direction (e.g. z direction), each of the plurality of second trenches (labeled fig. 6) extends linearly (figs. 4A and 6).
Regarding claim 8, Kobayashi discloses that wherein a distance between two adjacent first trenches (labeled fig. 6) out of the plurality of first trenches is substantially equal to a distance between two adjacent second trenches (labeled fig. 6) out of the plurality of second trenches (labeled fig. 6).
Regarding claim 9, Kobayashi discloses that wherein each of the plurality of first trenches (labeled fig. 1 and fig. 4) has a profile with a curved edge (labeled fig. 1 and fig. 4) in a section taken perpendicular to the second direction (e.g. y direction).
Regarding claim 10, in-so-far-as-clear, Kobayashi discloses that each of the first trenches (e.g. first trench in labeled fig. 1) has finer surface asperities than asperities provided by the plurality of first trenches (labeled fig. 1) on the roughened area (labeled fig. 1).

    PNG
    media_image4.png
    371
    824
    media_image4.png
    Greyscale


Regarding claim 11, Kobayashi discloses that wherein the plurality of first trenches (fig. 16) has a surface layer comprising an oxide layer composed of an oxide (¶0058 and ¶0108) of a substance of the metal member 22 (fig. 16).
Regarding claim 12, Kobayashi discloses that wherein the plurality of first trenches (labeled fig. 1) are arranged at a predetermined pitch (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP2018-67600; hereinafter Kobayashi) (IDS filed on 2/11/2021).

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to form the plurality of first trenches has a width of 10 to 200 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
Regarding claim 14, Kobayashi discloses each of the plurality of first trenches has a depth and a width but Kobayashi doesn’t especially disclose the trench has a depth and a width such that a ratio of the depth to the width is within a range of 0.2 to 1.2.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the trench has a depth and a width such that a ratio of the depth to the width is within a range of 0.2 to 1.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom.  Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed, Cir. 1990).
	
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP2018-67600; hereinafter Kobayashi) (IDS filed on 2/11/2021) in view of Tokuyama et al. (WO 2017/056686; hereinafter Tokuyama- US 2018/0278172) and further in view of Sutou et al. (U.S. 2013/0078423; hereinafter Sutou) (IDS filed on 2/11/2021).
Regarding claim 15, as discussed in details above, Kobayashi substantially discloses all the limitation as claimed above except for a first switching element; and a first terminal and a second terminal each of which is electrically connected to the first switching element, wherein the resin member covers the first switching element, a portion of the first terminal and a portion of the second terminal, and the first terminal includes the roughened area.
However, Tokuyama discloses a device comprising: a first switching element (abstract); and a first terminal and a second terminal (labeled fig. 7A) each of which is electrically connected to the first switching element (e.g. when the IGBT 328 operating as the upper arm circuit is switched from a conduction state to a disconnection state), wherein the resin member 303 (fig. 3) covers the first switching element (e.g. circuit 302 in fig. 3 and 6), a portion of the first terminal and a portion of the second terminal (fig. 7A).

    PNG
    media_image5.png
    414
    741
    media_image5.png
    Greyscale


	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kobayashi by having the first switching element; and a first terminal and a second terminal each of which is electrically connected to the first switching element, wherein the resin member covers the first switching element, a portion of the first terminal and a portion of the second terminal, as taught by Tokuyama, in order to provide a different application of the device module.
	Furthermore, Sutou discloses a device comprising: a first terminal includes a roughened area (figs. 6A-I and 6A-II).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Kobayashi and Tokuyama by having the first terminal including the roughened area, as taught by Sutou, in order to enhance the structural strength of the structure.

Regarding claim 17, wherein the second terminal 1 (e.g. plurality of metal terminals 1 in fig. 2) includes the roughened area 22(141) (fig. 6A-I).
Regarding claim 18, Sutou discloses that wherein the second terminal 1 (fig. 2) has a second pad portion (e.g. the pad portion for roughened 22(141) in fig. 6A-I) covered with the resin member (¶0022 or a casing resin portion 2 in fig. 2) and a second terminal portion 1 (fig. 2) exposed from the resin member, and the roughened area 22(141) (fig. 6A-I) is formed at an edge of the second pad portion (e.g. the pad portion for roughened 22(141) in fig. 6A-I) connected to the second terminal portion 1 (fig. 1).

Allowable Subject Matter
Claims 6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894               

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894